Name: Commission Regulation (EC) No 1638/2004 of 17 September 2004 amending Council Regulation (EC) No 2793/1999 to take account of Commission Regulations (EC) No 2031/2001 and (EC) No 1789/2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: industrial structures and policy;  Africa;  tariff policy;  international affairs;  agricultural activity;  foodstuff;  international trade
 Date Published: nan

 18.9.2004 EN Official Journal of the European Union L 295/26 COMMISSION REGULATION (EC) No 1638/2004 of 17 September 2004 amending Council Regulation (EC) No 2793/1999 to take account of Commission Regulations (EC) No 2031/2001 and (EC) No 1789/2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2793/1999 of 17 December 1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South Africa (1), and in particular Articles 5 and 6 thereof, Whereas: (1) Commission Regulations (EC) No 2031/2001 (2) of 6 August 2001 and (EC) No 1789/2003 (3) of 11 September 2003 amending Annex I to Council Regulation (EEC) No 2658/87 (4) on the tariff and statistical nomenclature and on the Common Customs Tariff have made changes to the nomenclature for certain preserved fruits, fruit juice and ferro-chromium covered by Regulation (EC) No 2793/1999. (2) The Annex to Regulation (EC) No 2793/1999 should therefore be amended accordingly with effect from the date of entry into force of Regulations (EC) No 2031/2001 and (EC) No1789/2003. (3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In the second column of Annex to Regulation (EC) No 2793/1999, the following amendments are incorporated: (a) for order No 09.1813:  CN codes 2008 40 91 and 2008 40 99 are replaced by CN code 2008 40 90;  CN codes 2008 70 94 and 2008 70 99 are replaced by CN code 2008 70 98. (b) for order No 09.1821:  CN code 2009 40 30 is replaced by CN codes 2009 41 10 and 2009 49 30;  CN codes 2009 70 11 to 2009 70 99 are replaced by CN codes 2009 71 10, 2009 71 91, 2009 71 99, 2009 79 11, 2009 79 19, 2009 79 30, 2009 79 91, 2009 79 93, 2009 79 99. (c) for order No 09.1827:  CN codes 7202 41 91 and 7202 41 99 are replaced by CN code 7202 41 90. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1(b) shall apply from 1 January 2002. Article 1(a) and 1(c) shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 337, 30.12.1999, p. 29. Regulation as last amended by Council Regulation (EC) No 120/2002 (OJ L 28, 30.1.2002, p. 1). (2) OJ L 279, 23.10.2001, p. 1. Regulation as last amended by Council Regulation (EC) No 1558/2004 (OJ L 283, 2.9.2004, p. 7). (3) OJ L 281, 30.10.2003, p. 1. (4) OJ L 256, 7.9.1987, p. 1.